HAUK, District Judge.
The petitioner, a state prisoner, filed his petition for a writ of habeas corpus in the United States District Court for the Northern District of California, Northern Division. Petitioner was allowed to proceed in forma pauperis and an order to show cause was issued. The Attorney General filed a return to the order to show cause and made a motion to dismiss. The petitioner filed a traverse. Subsequently, the matter was transferred to this District on August 29, 1967, because petitioner presently resides here.
The Attorney General has presented a Certificate of Discharge and Release, which indicates that petitioner is no longer under any form of restraint. It is ordered that the certificate be filed and the following findings of fact and conclusions of law be made:
FINDINGS OF FACT
1. Petitioner is no longer a state prisoner;
2. His term is completed; and
3. He is not on parole or subject to any restraint, constructive or actual.
From the foregoing facts the court concludes:
CONCLUSIONS OF LAW
Since petitioner is no longer under any form of restraint, the objects for which he has brought his petition have been accomplished, and the issue is moot. Parker v. Ellis, 362 U.S. 574, 80 S.Ct. 909, 4 L.Ed.2d 963 (1960).
It is ordered that the petition for a writ of habeas corpus be dismissed.